                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 CHRISTOPHER DANIEL GAY,                           )
                                                   )
         Petitioner,                               )
                                                   )
 v.                                                )    NO. 3:21-cv-00344
                                                   )
 STATE OF TENNESSEE,                               )
                                                   )
         Respondent.                               )


                          MEMORANDUM OPINION AND ORDER

       Petitioner Christopher Daniel Gay originally filed this habeas action under 28 U.S.C.

§ 2241 in the Eastern District of Tennessee on April 13, 2021. That court immediately issued notice

that the filing was deficient because it was not accompanied by payment of the filing fee or an

application for leave to proceed in forma pauperis (IFP) (Doc. No. 1), and subsequently transferred

the case to this District on April 30, 2021. (Doc. Nos. 5, 6).

       On May 26, 2021, this Court renewed the notice to Petitioner that his habeas petition was

not properly filed due to his failure to either pay the five-dollar habeas filing fee or file a proper

application to proceed IFP. (Doc. No. 9). The Court directed the Clerk to send Petitioner a blank

IFP application form and ordered Petitioner to either pay the fee or file an IFP application that

complies with Habeas Rule 3(a) within 30 days. (Id. at 2). The Court explicitly cautioned Petitioner

that failure to comply with the Court’s Order (or seek an extension of time within which to do so)

within the time frame specified, or failure to keep the Court apprised of his current address, may

result in the dismissal of this action. (Id.). The 30-day deadline has now passed, and Petitioner has

neither paid the filing fee nor filed an IFP application.
       Petitioner has failed to comply with the Court’s Order to cure the deficiency in his filing.

Dismissal of this action is therefore proper under Federal Rule of Civil Procedure 41(b), which

authorizes a motion to dismiss for “fail[ure] to prosecute or to comply with these rules or a court

order.” Fed. R. Civ. P. 41(b). Furthermore, “[i]t is clear that the district court [has] the power . . .

to enter a sua sponte order of dismissal” under Rule 41(b). Carter v. City of Memphis, 636 F.2d

159, 161 (6th Cir. 1980) (citing Link v. Wabash R.R. Co., 370 U.S. 626 (1962)); see also Gravitt

v. Tyszkiewicz, 14 F. App’x 348, 349 (6th Cir. 2001) (affirming dismissal of habeas petition for

want of prosecution and failure to comply with court order to cure filing deficiency); Smith v.

Michigan Dep’t of Corr. Hearings Div., No. 14-14790, 2015 WL 4620605, at *1–2 (E.D. Mich.

July 31, 2015) (dismissing habeas petition under Rule 41(b) for failure to pay filing fee or submit

IFP application).

        Under Rule 41(b), dismissal for failure to prosecute can be either with or without

prejudice. While dismissal is warranted in view of Petitioner’s fault in failing to prosecute his case,

the Court finds dismissal without prejudice to be appropriate in view of Petitioner’s pro se status

and the general preference for disposing of cases on their merits. See Choate v. Emerton, No. 2:16-

cv-00037, 2018 WL 3656505, at *2 (M.D. Tenn. Aug. 2, 2018), report and recommendation

adopted, 2018 WL 4076955 (M.D. Tenn. Aug. 27, 2018) (citing Mulbah v. Detroit Bd. of Educ.,

261 F.3d 586, 591 (6th Cir. 2011)); Smith, 2015 WL 4620605, at *2 & n.1.

       Accordingly, this action is DISMISSED WITHOUT PREJUDICE for want of

prosecution.

       IT IS SO ORDERED.


                                                       ____________________________________
                                                       WAVERLY D. CRENSHAW, JR.
                                                       CHIEF UNITED STATES DISTRICT JUDGE

                                                   2
